 
Exhibit 10.17
 
Print Name of Investor: ____________________


Social Security or EIN Number _______________


SUBSCRIPTION AGREEMENT
 
Mojo Organics Inc., a Delaware corporation (“Company”), and the Investor hereby
agree as follows:
 
1.             Subscription for Shares.  I (sometimes referred to herein as the
“Investor”) hereby subscribe for and agree to purchase ________________ shares
(“Shares”) of the Company’s common stock (“Common Stock”).  Each Share is
offered at a price of $0.40.  The total purchase price for my Shares is
$____________________.
 
2.             Closing.  The closing on the purchase of my Shares under this
subscription (the “Closing”) shall occur on the date that the Company has
accepted and executed this Subscription Agreement and funds in payment therefor
have been received by the Company and have cleared.
 
3.             Investor Delivery of Payment and Documents.
 
3.1           I have tendered the full purchase price for the Shares by wiring
funds in accordance with the instructions set forth in Section 1 to Schedule 1
hereto.
 
3.2           I hereby tender to the Company an executed copy of this
Subscription Agreement.
 
3.3           In the event that a Closing does not take place with respect to my
subscription for any reason or if my subscription is otherwise rejected, all
cash proceeds delivered by me in accordance with the foregoing shall be returned
to me as soon as practicable, without interest, offset or deduction.
 
3.4           In the event my subscription is accepted and there is a Closing,
the Shares for which I am subscribing will be delivered promptly to me along
with a copy of a fully executed version of this Agreement.
 
4.             Acceptance or Rejection of Subscription Agreement.  The Company
has the right to reject this subscription for Shares, in whole or in part, for
any reason and at any time prior to a Closing with respect to this subscription,
notwithstanding prior receipt by me of notice of acceptance of my subscription.
The Shares subscribed for herein will not be deemed issued to or owned by me
until a copy of this Subscription Agreement has been executed by me and accepted
and countersigned by the Company, and a Closing with respect to my subscription
has occurred.
 
5.             Investor Representations and Warranties. I represent and warrant
to the Company as follows:
 
5.1           Accredited Investor.  I am an “accredited investor” as defined in
Section 2(15) of the Securities Act of 1933, as amended (“Securities Act”), and
Rule 501 promulgated thereunder.  I understand that the Shares are being issued
to me without registration under the Securities Act in reliance upon the
exemptions contained in Regulation D promulgated under the Securities Act
(“Regulation D”) and applicable state securities laws.
 
 
(1)

--------------------------------------------------------------------------------

 
 
5.2           Obligations of the Company and the Investor.   The Company has no
obligation to me other than as set forth in this Agreement.  I am aware that,
except for any rescission rights that may be provided under applicable laws, I
am not entitled to cancel, terminate or revoke this subscription and any
agreements made in connection herewith will survive my death or disability.  In
order to induce the Company to issue and sell the Shares to me, I represent and
warrant that the information relating to me stated herein is true and complete
as of the date hereof and will be true and complete as of the date on which my
purchase of Shares becomes effective.
 
5.3           Information About the Company.  I have been given reasonable
opportunity to meet with officers of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
sale and issuance of the Shares and the business and operations of the Company
(including the risks faced by the Company in its business and risks related to
my investment in the Company) and all such questions have been answered to my
full satisfaction. I have also been given an opportunity to obtain any
additional relevant information to the extent reasonably available to the
Company.  I have received all information regarding the Company that I have
reasonably requested.  I understand that there is no assurance as to the future
performance of the Company.
 
5.4           No assurances; No general solicitation.  I have received no
representation or warranty from the Company or any of its officers, directors,
employees or agents in respect of my investment in the Company.  I am not
purchasing the Shares as a result of or subsequent to:  (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or the Internet or (ii) any
seminar or meeting whose attendees have been invited by any general solicitation
or general advertising.
 
5.5           Speculative Investment.  I am aware that my purchase of Shares is
a speculative investment.  I acknowledge that I can lose the entire amount of my
investment in the Company.  I have such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and have obtained, in my judgment, sufficient
information from the Company to evaluate the merits and risks of an investment
in the Company.  I have not utilized any person as my purchaser representative
(as defined in Regulation D) in connection with evaluating such merits and risks
and have relied solely upon my own investigation in making a decision to invest
in the Company. I have been urged to seek independent advice from my
professional advisors relating to the suitability of an investment in the
Company in view of my overall financial needs and with respect to the legal and
tax implications of such investment.  I believe that the investment in the
Company represented by my purchase of Shares is suitable for me based upon my
investment objectives and financial needs, and I have adequate means for
providing for my current financial needs and contingencies and have no need for
liquidity with respect to my investment in the Company.  My investment in the
Company does not constitute all, or substantially all, of my investment
portfolio.
 
5.6           Restrictions on Transfer.  Investor understands that (i) the
Shares have not been registered under the Securities Act or the securities laws
of any state in reliance on specific exemptions from registration and (ii)
the  Shares cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under applicable
securities laws of certain states, or an exemption from such registration is
available.  The certificate representing the Share will bear a restrictive
legend relating to such restrictions.  In addition, Investor understands that
the Company is relying on Investor’s representations and agreements for the
purpose of determining whether this transaction meets the requirements of the
exemptions afforded by the Securities Act and certain state securities laws.
 
5.7           Investment Representation.  Investor is acquiring the Shares for
its own account for investment and not with a view to, or for sale in connection
with, any subsequent distribution of the securities, nor with any present
intention of selling or otherwise disposing of all or any part of the Shares in
violation of the Federal securities laws.  Investor understands that, although
there is currently a public market for the Common Stock, there is no assurance
that any such market will continue to exist in the future.
 
 
(2)

--------------------------------------------------------------------------------

 
 
6.           Company Representations and Warranties.  The Company hereby
represents and warrants to the Investor that the Company has all necessary
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action necessary to be taken by
the Company to authorize the execution, delivery and performance of this
Agreement and all other agreements and instruments delivered by the Company in
connection with the transactions contemplated hereby has been duly and validly
taken and this Agreement has  been duly executed and delivered by the
Company.  Subject to the terms and conditions of this Agreement, this Agreement
constitutes the valid, binding and enforceable obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and (ii) the applicability of the federal and state securities laws
and public policy as to the enforceability of the indemnification provisions of
this Agreement.  The sale by the Company of the Shares does not conflict with
the certificate of incorporation or bylaws of the Company or any material
contract by which the Company or its property is bound, or any federal or state
laws or regulations or decree, ruling or judgment of any United States or state
court applicable to the Company or its property.  The sale of the Shares will
not trigger any pre-emptive or, to the knowledge of the Company, other rights
held by any party and no governmental or regulatory consent is required for the
consummation of the transactions contemplated by this Agreement.
 
7.           Indemnification.  I hereby agree to indemnify and hold harmless the
Company and its officers, directors, stockholders, employees, agents, and
attorneys against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person or whether incurred by
the indemnified party in any action or proceeding between the indemnitor
and  indemnified party or between the indemnified party and any third party) to
which any such indemnified party may become subject, insofar as such losses,
claims, demands, liabilities and expenses (a) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact made by me and
contained herein, or (b) arise out of or are based upon any breach by me of any
representation, warranty, or agreement made by me contained herein.
 
8.           Severability; Remedies.  In the event any parts of this
Subscription Agreement are found to be void, the remaining provisions of this
Subscription Agreement are nevertheless binding with the same effect as though
the void parts were deleted.
 
9.           Governing Law and Jurisdiction.  This Subscription Agreement will
be deemed to have been made and delivered in New York City and will be governed
as to validity, interpretation, construction, effect and in all other respects
by the internal law of the State of New York.  Each of the Company and the
Investor hereby (i) agrees that any legal suit, action or proceeding arising out
of or relating to this Subscription Agreement will be instituted exclusively in
New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (ii) waives any objection
to the venue of any such suit, action or proceeding and the right to assert that
such forum is not a convenient forum for such suit, action or proceeding, (iii)
irrevocably consents to the jurisdiction of the New York State Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding, (iv) agrees to
accept and acknowledge service of any and all process that may be served in any
such suit, action or proceeding in New York State Supreme Court, County of New
York or in the United States District Court for the Southern District of New
York and (v) agrees that service of process upon it mailed by certified mail to
its address set forth on my signature page will be deemed in every respect
effective service of process upon it in any suit, action or proceeding.
 
 
(3)

--------------------------------------------------------------------------------

 
 
10.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument.  The execution of this
Subscription Agreement may be by actual or facsimile signature.
 
11.           Benefit.  This Subscription Agreement is binding upon and inures
to the benefit of the parties hereto and their respective heirs, executors,
personal representatives, successors and assigns.
 
12.           Notices.  All notices, offers, acceptance and any other acts under
this Subscription Agreement (except payment) must be in writing, and are
sufficiently given if delivered to the addressees in person, by overnight
courier service, or, if mailed, postage prepaid, by certified mail (return
receipt requested), and will be effective three days after being placed in the
mail if mailed, or upon receipt or refusal of receipt, if delivered personally
or by courier or confirmed telecopy, in each case addressed to a party.  All
communications to me should be sent to my preferred address on the signature
page hereto.  All communications to the Company should be sent to Mojo Organics
Inc., 101 Hudson Street, 21st Floor, Jersey City, New Jersey 07302, Attention:
Chief Executive Officer.  Each party may designate another address by notice to
the other parties.
 
13.           Oral Evidence.  This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  This Subscription Agreement may not be
changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.
 
14.           Section Headings.  Section headings herein have been inserted for
reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.
 
15.           Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements contained herein will survive the
delivery of, and the payment for, the Shares.
 
16.           Acceptance of Subscription.  The Company may accept this
Subscription Agreement at any time for all or any portion of the Shares
subscribed for by executing a copy hereof as provided and notifying me within a
reasonable time thereafter.
 
 
(4)

--------------------------------------------------------------------------------

 
 
Signature Page to Subscription Agreement
 

 
Investor Name:
         
Investor Signature:
         
Date:
         
Investor Address:
 

  
The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.


MOJO ORGANICS, INC.
 
By:
     
Name:
   
Title:
   
Date:
 

 
 
(5)

--------------------------------------------------------------------------------


 